     Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 1 of 10
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                           ENTERED
                    IN THE UNITED STATES DISTRICT COURT                    March 10, 2021
                     FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                              HOUSTON DIVISION

DAVID COOK,                            §
                                       §
                    Plaintiff,         §
                                       §
v.                                     §        CIVIL ACTION NO. H-20 3811
                                       §
ROWAN COMPANIES, INC. and              §
ROWAN DRILLING (U.K.) LTD.,            §
                                       §
                    Defendants.        §



        ORDER OF TRANSFER TO THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


        Plaintiff, David Cook, filed this action on October 22, 2019,
in the 113th District Court of Harris                  County,    Texas,     Cause
No. 2019 77381, against defendants, Rowan Companies, Inc. a/k/a
Rowan Drilling          ( "Rowan Companies") and Rowan       Drilling        (U. K.)
Limited ("Rowan Drilling"), for negligence, unseaworthiness, and
gross neg'ligence under the laws of the Marshall Islands and,
alternatively, under the law of Scotland or Texas.1 On November 9,
2020,       defendant    Rowan   Companies,   L.L.C.    filed    Debtor      Rowan
Companies, LLC' s Notice of Removal ("Notice of Removal") (Docket
Entry No. 1).      Pending before the court are Plaint           f David Cook's
Motion to Remand ( \\Motion to Remand") (Docket Entry No. 7) and
Defendant Rowan Companies, LLC's Motion to Dis�iss for Forum Non
Conveniens (Docket Entry No. 12).          For the reasons explained below,
this action will be transferred to the Bankruptcy Court.


      Plaintiff's Original Petition and Jury Demand ("Plaintiff's
        1

Petition"), Exhibit C-1 to Notice of Removal, Docket Entry No. 1-3.
   Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 2 of 10



                              I. Background

     Plaintiff    initiated    this   action    against    defendants      on
October 22,    2019,   by filing Plaintiff's Petition in the 113th
District Court of Harris County, Texas,          Cause No. 2019-77381. 2
Plaintiff's Petition summarizes the parties' dispute as follows:
     4.2    Mr. Cook has filed this suit due to the negligence
            of ROWAN and unseaworthiness of the ROWAN'S vessel
            and its crew, the Rowan Gorilla VII, directly
            contributing to serious injuries to Mr. Cook
            onboard the vessel on or about April 4, 2018 ("the
            incident in question").       On the date of the
            incident in question, ROWAN, by and through the
            crew of the Rowan Gorilla VII, did not measure up
            to standard safety practices in maintaining a
            reasonable safe work space for the crewmembers on
            board the vessel for securing drill pipes.      As a
            result, drill pipes left unsecured on the Rowan
            Gorilla VII collapsed onto Mr. Cook's right leg
            caus[ing] severe and permanently disabling injuries
            to Mr. Cook.     The initial injuries included a
            fractured tibia, fractured fibula, two fractured
            toes, dislocated toes, injury to a big toe joint,
            deep vein thrombosis, and compartment syndrome.
            Treatment of []his injuries has included various
            operations, including a fasciotomy to decompress
            pressure within the leg to save the leg from
            amputation (caused by compartment syndrome), skin
            grafting, and placement [of] a metal rod four nails
            along the tibia, and a fusion of the MTPJ.        In
            addition, the ongoing impacts of the injuries are
            anticipated to be permanent and life changing,
            including post-traumatic arthritis, further surgical
            treatment, and life-long treatment.
     4. 3   ROWAN was the owner, owner pro hac vice and/ or
            operator of the Rowan Gorilla VII and were
            responsible for its dangerous and unseaworthy
            conditions, which was a legal cause of Mr. Cook's
            injuries. The dangerous and defective condition of
            the vessel violated applicable laws and regulations


     2
      Plaintif f's Petition,    Exhibit C-1 to Notice of Removal,
Docket Entry No. 1 3.
                                   -2-
    Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 3 of 10



             for vessels, and accordingly Defendants are liable
             for negligence, negligence per se, and in strict
             liability.
     4.4     At the time of his injuries, Mr. Cook was assigned
             to , work aboard Defendants' vessel, and his work
             contributed to the ultimate mission of the vessel.
             Mr. Cook would show that nothing he did or failed
             to do on the occasion in question caused or in any
             way contributed to cause his injuries.      To the
             contrary, the occurrence in which Mr. Cook was
             injured was proximately caused by the negligence,
             as that term is understood in law, on the part of
             Defendant. 3
Based on these allegations of fact, Plaintiff's Petition asserts
claims against both defendants for negligence, unseaworthiness, and
gross negligence.4
     On December 9, 2019, Rowan Companies filed its Original Answer

in state court. 5
     On     December       30,   2019,   Rowan   Drilling   filed   a   Special
Appearance and Original Answer in state court asserting
     Rowan UK is a Scottish corporation without an office or
     significant presence in the State of Texas.      Because
     Rowan UK lacks the minimum contacts necessary for this
     Honorable Court's exercise of personal jurisdiction, its
     Special Appearance should be granted, and it should be
     dismissed from this action. 6


     3
          at 3-4 11 4.2-4.4. Page numbers contained in citations
to the Petition and to the parties' briefs refer to the native page
numbers at the bottom of the page.
     4
         Id: at 4-5   11   5.1 and 6.1-7.3.
     5
      Defendant Rowan Companies, Inc.'s Original Answer to
Plaintiff's Original Petition, Exhibit C-4 to Notice of Removal,
Docket Entry No. 1-6.
     6
      Rowan Drilling (UK) Limited's Special Appearance and Original
Answer, Exhibit C-5 to Notice of Removal, Docket Entry No. 1-7,
p. 1, 1.
                                         -3
    Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 4 of 10



                         II.   Notice of Removal

     On August 21, 2020, Rowan Companies filed Rowan Companies,

Inc.'s Suggestion of Bankruptcy and Notice of Automatic Stay in
state court.stating:
     On August 19, 2020, Rowan Companies, Inc. and Rowan
     Drilling (UK) Limited filed petitions for relief under
     Chapter 11 of the United State[s] Code (Case Nos. 20-
     34154 and 20-34716 jointly administered under 20 34114)
     in the U.S. Bankruptcy Court for the Southern District of
     Texas. 7
     On September 16, 2020, the Bankruptcy Court approved a Joint
Stipulation agreeing to lift the automatic stay "to allow Cook to
pursue the Prepetition Litigation against the Debtors solely to the
extent necessary to liquidate the Claim." 8         The Joint Stipulation

states that
     [d] uring the pendency of these chapter 11 cases, the stay
     is lifted to allow Cook to:    (a) pursue his state court
     claim in the 113th District Court of Harris County,
     Texas, (b) liquidate the amount of his state court claim,
     and (c) seek to recover from the Debtors by way of
     settlement or judgment the proceeds of the Debtors'
     insurance policies, their indemnitors' assets, or their
     indemnitors' insurance policies without further approval

     7
      Rowan Companies, Inc.'s Suggestion of Bankruptcy and Notice
of Automatic Stay, Exhibit C-7 to Notice of Removal, Docket Entry
No. 1-9, p. 1 1 I. See also Official Form 201: Voluntary Petition
for Non�Individuals Filing for Bankruptcy for Debtor Rowan
Companies, LLC a/k/a Rowan Companies, Inc., Exhibit D-1 to Notice
of Removal, Docket Entry No. 1-12; Official Form 201: Voluntary
Petition for Non-Individuals Filing for Bankruptcy for Debtor Rowan
Drilling (U.K.) Limited, Exhibit D-2 to Notice of Removal, Docket
Entry No. 1-13; and Order (I) Directing Joint Administration of the
Chapter 11 Cases and (II) Granting Related Relief, Exhibit D-3 to
Notice of Removal, Docket Entry No. 1-14.
     8
      Joint Stipulation and Agreed Order Between the Debtors and
David Co'ok for Limited Relief from the Automatic Stay, Exhibit 2 to
Motion to Remand, Docket Entry No. 7 3, p. 2 11.
                                    -4
    Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 5 of 10



     of the Court.    Cook shall take no action to collect
     amounts awarded in any·judgment or settled in excess of
     available insurance proceeds from the Debtors, their
     indemnitors' assets, or their indemnitors' insurance
     policies without further order from this Court[, i.e.,
     the Bankruptcy Court] ." 9
     Almost two months later, on November.9, 2020, defendant, Rowan
Companies, removed the state court case to this court.            The first

paragraph of the Notice of Removal states that
     Debtor, Rowan Companies, LLC f/k/a Rowan Companies, Inc.
     ("Debtor"), files its Notice of Removal, under 28 U.S.C.
     § 1452(a), in accordance with Rule 9027 of the Federal
     Rules of Bankruptcy Procedure, and in accordance with the
     United States District Court for the Southern District of
     Texas' General Order 2012-6. 10

28 U.S.C. § 1452 governs "Removal of claims related to bankruptcy
cases." Barring exceptions, none of which apply in this case, the
first paragraph of General Order 2012-6 states that "Bankruptcy
cases and proceedings arising under Title 11 or arising in or
related to a case under Title 11 of the United States Code are
automatically referred to the bankruptcy judges of this district. " 11
     The "Bases for Removal" stated in the Notice of Removal are
(1) "Creditor's state court suit is a proceeding arising under

Title 11,      or arising or related to a case under             tle 11;"12



     9
      Id. at 2-3 � 2.    See also Order on Plaintiff's Unopposed
Motion to Lift Stay and Place this Matter on the Active Docket,
Exhibit C-8 to Notice of Removal, Docket Entry No. 1-10.
     10
          Notice of Removal, Docket Entry No. 1, p. 1.
     11 In re: Order of Reference to Bankruptcy Judges, No. 2012-6
(S.D. Tex. May 24, 2012).
     12
          Notice of Removal, Docket Entry No. 1, p. 3 · � 3 . 1.
                                    -5-
    Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 6 of 10



(2) "Mandatory abstention in favor• of a state forum does not

apply; 1113   (3) "Diversity jurisdiction and fraudulent joinder of
Rowan Drilling (U.K.) Limited; 1114 and       (4)   "Admiralty Jurisdiction. 1115
      While there does not appear to be any doubt that the claims
asserted in the state court· case are at least related to a case
under Title 11, and that mandatory abstention in favor of the state

forum does not apply, neither of the other two asserted bases for
removal support a finding of federal jurisdiction.
      In support of diversity jurisdiction the removing defendant

states that      "[i] n his state court             Petition,   Creditor [i.e.,
Plaintiff] pleaded that he was a •citizen of the United Kingdom." 16
"Debtor, Rowan Companies LLC f/k/a Rowan Companies, Inc. , is a
Delaware corporation with the right to                   transact business in
Texas." 17 These allegations are insufficient to establish diversity
jurisdiction because the defendant has not identified either the

LLC's members or their states of citizenship.               "The citizenship of

a L[imited] L[iability] C[ompany] is determined by the citizenship
of all of its members."          Harvey v. Grey Wolf Drilling Co., 542 F.3d
1077, 1080 (5th Cir. 2008).          See also Carden v. Arkoma Associates,


      13Id.   at 5   1   3.2.
      14Id.   at 6   1   3. 3.
      isid. at 8     1   3.4
      i6Id. at 3     1   2.1
      i1Id. at 3     1   2.2.
                                        -6-
   Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 7 of 10



110 S. Ct. 1015, 1021 (1990) (•[w]e reject the contention that to

determine, for diversity purposes, the citizenship of an artificial
entity, the court may consult the citizenship of less than all of
the entity's members.      We adhere to our oft-repeated rule that
diversity jurisdiction in a suit by or against the entity depends
on the citizenship of 'all the members[.]'") (citations omitted).
When members of a limited liability company are themselves entities
or associations, citizenship must be traced through however many
layers of members there are until arriving at the entity that is
not a limited liability company. See Mullins v. TestAmerica, Inc.,

564 F.3d 386, 397-98 (5th Cir. 2009).         See also Alphonse v. Arch
Bay Holdings, L.L.C., 618 F. App'x 765, 768 (5th Cir. 2015) (per
curiam) ("[NJo case law has suggested that [the conclusion reached
in Harvey, 542 F.3d at 1080,J may be disregarded when one of the
LLC's members is an artificial entity comprised of additional
entities.").   Because the bankruptcy filings of Rowan Companies
L.L.C. attached to the Notice of Removal state that its sole member
is Valaris plc located in London, United Kingdom, 18 and because the

Notice of Removal alleges that plaintiff is a citizen of the
United Kingdom, the parties are not diverse.         Moreover, since the
bankruptcy filings of Rowan Companies attached to the Notice of



      Official Form 201: Voluntary Petition for Non-Individuals
     18

Filing for Bankruptcy for Debtor Rowan Companies, LLC a/k/a Rowan
Companies, Inc., Exhibit D-1 to Notice of Removal, Docket Entry
No. 1-12, p. 1.
                                   -7-
   Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 8 of 10



Removal state that its principal place of business is Houston,
Texas, 19 if Rowan Companies is a corporation as opposed to a limited
liability entity, and its principal place of business is located in
Texas, it is a citizen of Texas precluded from removing by 28
U.S.C. § 1441.     In pertinent part§ 1441 states that
     [a] civil action otherwise removable solely on the basis
     of the jurisdiction under section 1332(a) of this title
     may not be removed if any of the parties in interest
     properly joined and served as defendants is a citizen of
     the State in which such action is brought.
28 U.S.C. §       1441(b)(2).    The    court     therefore    concludes   that
regardless of whether Rowan Companies is a limited liability entity
or a corporation, it has not stated facts establishing diversity

jurisdiction.
     In support of admiralty jurisdiction the removing defendant
states that "[fJ ederal courts have original jurisdiction over

claims    asserted     under    the     general     maritime    law   of    the

United States."      U.S. Const. art. III,§ 1, Romero v. International
Terminal Operating Co., 79 S. Ct. 468, 477 n.23 (1959) ("claims for
damages under the general maritime law are [J case[s] of admiralty
and maritime jurisdiction [under the Constitution],,).                However,

since plaintiff originally filed this action in state court,
     under the Savings to Suitors Clause, it is transformed
     into a case at law, as opposed to admiralty. The federal


      Official Form 2 01: Voluntary Petition for Non-Individuals
     19

Filing for Bankruptcy for Debtor Rowan Companies, LLC, a/k/a Rowan
Companies, Inc., Exhibit D 1 to Notice of Removal, Docket Entry
No. 1-12, p. 2.
                                       -8-
   Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 9 of 10



     -district courts thus do not have original jurisdiction
      under the Savings to Suitors Clause, which provides
      original jurisdiction over "[a] ny civil case of admiralty
      or maritime jurisdiction, saving to suitors in all cases
      all other remedies to which they are otherwise entitled."
Sanders v. Cambrian Consultants (CC) America, Inc., 132 F. Supp. 3d
853, 858         (S.D. Tex. 2015) (quoting 28 U.S.C.           §   1333 (emphasis
added), and citing Gregoire v. Enterprise Marine Services, LLC, 38
F. Supp. 3d 749,           759 62    (E.D. La. 2014)).         See Belanger v.
McDermott International. Inc., Civil Action No. H-19-1591, 2019
WL 5595452, *l         {S.D. Tex.     October 30,      2019)   ("This court has
previously held that general maritime claims are not removable
because federal district courts 'do not have original jurisdiction

under           Savings to Suitors Clause.'11).
     Because the only valid basis for removing this action from

state to federal court              the removing defendant's assertion that
"Creditor's        state   court    suit    is   a   proceeding        arising   under
Title 11, or arising or related to a case under Title 11," 20 and
because barring exceptions not applicable to this case, General
Order 2012-6 of the Southern District of Texas automatically refers
to bankruptcy judges "cases and proceedings arising under Title 11
or arising in or related to a                    case under Title 11 of the
United States Code, " 21 the court concludes that this action should



        20   Notice of Removal, Docket Entry No. 1, p. 3           1    3.1.
      In re: Order of Reference to Bankruptcy Judges, No. 2012-6
        21
{S.D. Tex. May 24, 2012).
                                           -9-
   Case 4:20-cv-03811 Document 24 Filed on 03/10/21 in TXSD Page 10 of 10



be transferred to the Bankruptcy Court for the Southern District of

Texas.

              III.    Conclusions and Order of Transfer

     For the reasons stated above, this action is TRANSFERRED to

the United States Bankruptcy Court for the Southern District of

Texas, which is administering the Chapter 11 bankruptcy cases of
the two defendants, In re Rowan Companies, LLC (Case No. 20-34154)
and In re Rowan Drilling        (U.K.)    Limited   (Case No.    20-34716),
jointly administered under Case No. 20-34114.

     SIGNED at Houston, Texas, on this the 10th day of March, 2021.




                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                   -10-
